DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/904,513 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 11, 20 and 24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation in part, “to generate DEI wherein objects are guided to follow the embedding of a soccer player's body”.  There is insufficient antecedent basis for this limitation, ‘the embedding’, in the claim.  Additionally, there appears to be a missing article ‘a’, ‘one or more’, and/or ‘the’ (if referencing specifically that DEI of claim 5 – which would require amendment to dependency) preceding the occurrence of that language ‘DEI’.  It may also be unclear as to whether a single DEI, or plurality of DEIs are generated/required (see Fig. 9) based on said missing article, however for the purposes of compact prosecution the limitation(s) in question is/are read as ‘a’ establishing at least the required basis therein.
Claim 20 is the method claim corresponding to the system of claim 7, features similar language deficient for those reasons as identified above for the case of claim 7, and is rejected accordingly.
Claim 11 recites the limitation in part, “detecting the soccer players in consecutive frames”.  There is insufficient antecedent basis for this limitation, ‘the soccer players’, in the claim.  See also that instance of ‘the soccer players’ in that final/third line of the claim.
Claim 24 is the method claim corresponding to the system of claim 11, and is rejected accordingly as it features similar language deficient for that/those reason(s) identified above for the case of claim 11.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder ‘___ module’ that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘an affine-transformation-based module’, ‘a module’, etc., in e.g. claims 1-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Souza et al. (US 2018/0053057), hereinafter ‘DeSouza’.

As to claim 1, DeSouza teaches/suggests a system (Fig. 1, classification system 10, computer 12) for athletic style recognition, comprising:
an assembled collection of video clips that illustrate different players and play skills (Fig 1 Labeled database 34, Fig. 4, S206, [0041], [0042] “The set of training videos 34 suitably include a set of training videos of, for example, "playing golf," "playing basketball," "talking," "driving a car," with the labels of the training videos suitably being labels of the videos by the training videos in the chosen classification scheme (e.g., chosen from classes: "playing golf," "playing basketball," "talking," "driving a car," etc.).”, [0103-0104] “Olympics: this dataset contains 783 videos of athletes performing 16 different sport actions, with 50 sequences per class. Some actions include interactions with objects, such as Throwing, Bowling, and Weightlifting”);
an affine-transformation-based module (transformation generator 50 in conjunction with feature vector generator 52, [0060]) capable of registering a sequence of frames ([0039]) Fig. 4 S206-214, [0015], [0060] “At S206, at least one transformation 80 of the input video 38, by the transformation generator 50. The input video includes a sequence of frames. In some embodiments, the at least one transformation includes a plurality of transformations. The transformation(s) are applied to a plurality of the frames. In some embodiments, a given transformation is applied to fewer than all frames. The transformation(s) can include at least one of: repeating frames of the input video 38, skipping frames of the input video 38, color modifications to the input video 38, translating frames of the input video 38, cropping frames of the input video, projective transformations of the frames of the input video, affine transformations of the frames of the input video, and so forth. In the exemplary embodiment, at least two, or at least three, or at least four of these different types of transformation are performed. Combinations of transformations may be performed” in view of [0043] “at least one frame of the corresponding transformation 80”; Examiner notes the language ‘capable of’ does not necessarily require that associated functional language be performed to read – in other words, there is no explicitly required ‘registering’, and corresponding disclosure need only be ‘capable of’ performing such a registering, which is the case for DeSouza as demonstrated by that affine transformation embodiment 80 performed by generator 50 in the generation of a single/image frame representation 94 produced by 52, 88/86, etc., absent any sufficient showing that system 10 lacks required structure for such a registration/transformation); and
a neural network (Fig. 1 classifier 54/60, [0038] “neural network (NN) 66”) trained to classify the target skill (Fig. 4 S216-S222, [0029] “The exemplary hybrid architecture includes an initial set of unsupervised layers followed by a set of supervised layers. The unsupervised layers are based on the Fisher Vector representation extraction of dense trajectory features obtained after data-augmentation, followed by optional unsupervised dimensionality reduction. The supervised layers are based on the processing layers of a multilayer neural network”, [0050] “The last supervised layer SL outputs the label estimates 68 h. An output classification value 70 (or other classification value, depending on the classification scheme) represents the classification of the video, e.g., what the person or object in the input video is doing)”; Examiner notes this neural network limitation fails to specify what role any ‘single image representation’ may play in the classification of the target skill, however [0040], [0067] in DeSouza teaches/suggests [0040] “The representation 88 (or 86) is input to the neural network 66”).

As to claim 2, DeSouza teaches/suggests the system of claim 1.
DeSouza further teaches/suggests the system wherein in the assembled collection of video clips are of real athletic play ([0103-0104]).

As to claims 14-15, these claims are the method claims corresponding to system claims 1-2 respectively, and are rejected accordingly.



2.	Claims 8 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shpalensky et al. (US 2019/0259136).

As to claim 8, Shpalensky teaches/suggests a system (apparatus 1000) for automatically generating an athlete's visual analytics, comprising:
a neural network for identification of players (Fig. 1, Fig. 10 CNN 1001-1004, [0073-0075]); and
a module configured to train the neural network on team dependent and team independent datasets ([0029] “results may be improved using more specific models (i.e., CNNs) for the particular event. For example, models trained using pre-trained data for a particular sports team will perform better than a model trained using pre-trained data for any sports team of the sport generally. The techniques discussed herein, in contrast to the general super resolution techniques, utilize prior knowledge of human pose and form, as well as prior knowledge of predetermined uniform configuration to improve super resolution of person images”, [0069] “In some embodiments, CNNs 1001, 1002, 1003, 1004 are generically trained without uniform specifics. For example, CNNs 1001, 1002, 1003, 1004 may be generically trained for football and soccer and a play. In other embodiments, CNNs 1001, 1002, 1003, 1004 are separately trained for each specific uniform. For example, one set of CNNs 1001, 1002, 1003, 1004 for soccer may be trained using one training set, another set of CNNs 1001, 1002, 1003, 1004 for football may be trained using another training set”).

As to claim 21, this claim is the method claim corresponding to system claim 8 and is rejected accordingly.


3.	Claims 8-13 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theagarajan et al. “Soccer: Who Has The Ball? Generating Visual Analytics and Player Statistics”, NPL Citation X, June 2018.

As to claim 8, Theagarajan teaches/suggests a system for automatically generating an athlete's visual analytics, comprising:
a neural network for identification of players (Abstract “We use (a) Convolutional Neural Networks (CNNs) to localize soccer players in a video and identify players controlling the ball”); and
Section 2.2 “Trained networks on team dependent and team independent datasets to show the generalizability of the approach during different scenarios of the game”, page 7 “We evaluated all the individual networks in three different settings namely: 15% team dependent, 5% team dependent and team independent. In the 15% team dependent setting, we used 75% of the original dataset (red, white and blue jersey) for training. We used 15% of the original dataset and the black jersey for testing as shown in Table. 5. In the 5% team dependent setting we used 85% of original dataset for training. We used 5% of the original dataset and the black jersey for testing. Finally, for the team independent setting we used 90% of the original dataset for training and the black jersey for testing”, Table 6, Figure 6 “The mean accuracy for all the networks in the team independent setting was less compared to their respective team dependent settings. This indicates that, apart from learning the representation of a soccer ball, the convolutional filters are also storing some color information of the player jersey”, page 7 Section 4.3.2, page 8 Section 5 “We performed exhaustive evaluation on the dataset with team dependent and team independent settings and observed how these settings affect the performance of the networks”).

As to claim 9, Theagarajan teaches/suggests the system of claim 8.
Theagarajan teaches/suggests the system further comprising a real-time object detection module configured to predict multiple bounding boxes for an image along with respective class probabilities for each bounding box using YOLO9000 (page 3 Section 3.1.1 “In our approach we detected the soccer players in the incoming video stream using YOLO9000 - real-time object detection ... The framework of YOLO9000 consists of a single CNN that predicts multiple bounding boxes for an image along with the respective class probabilities for each bounding box. YOLO9000 divides the input image into 11x11 grids and for each grid, the CNN predicts a set of bounding boxes along with the conditional probability for each class”, page 3 Section 3.1.2 “The approach involves training a YOLO9000 based CNN. The CNN detects the players in each frame and extracts a feature set for each player”).

As to claim 10, Theagarajan teaches/suggests the system of claim 8.
Theagarajan further teaches/suggests the system wherein the network is trained on the PASCAL VOC 2007 dataset (page 3 Section 3.1.1 “The network was trained on the PASCAL VOC 2007 dataset”).

As to claim 11, Theagarajan teaches/suggests the system of claim 8.
Theagarajan further teaches/suggests the system comprising a module for after detecting the soccer players in consecutive frames using DeepSort tracking to track the players over consecutive frames and to formulate associations of the soccer players (page 3 Section 3.1.2 Tracking of Soccer Players “After detecting the soccer players in consecutive frames, we use the DeepSort tracking approach”).  

As to claim 12, Theagarajan teaches/suggests the system of claim 8.
Theagarajan further teaches/suggests the system further comprising a module for performing histogram matching for identifying the team of a player (page 3 Section 3.1.3 Histogram Matching for Team Identification).

As to claim 13, Theagarajan teaches/suggests the system of claim 8.
Theagarajan further teaches/suggests the system further comprising a module for augmenting the datasets using DCGAN (Abstract “(b) Deep Convolutional Generative Adversarial Networks (DCGAN) for data augmentation”, Page 2 Section 2.2 “Strategy to train Generative Adverserial Networks (GAN) that augment the datasets to improve the performance of the system”, page 4 Section 3.2 Identifying Player Controlling the Ball using CNN & Data Augmentation using DCGAN – Section 3.2.2 in particular, page 8 Section 4.3.3).

As to claims 21-26, these claims are the method claims corresponding to system claims 8-13 respectively, and are rejected accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 3, 6, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Souza et al. (US 2018/0053057) in view of VAEZI JOZE et al. (US 2019/0294871), hereinafter “Vaezi”.

As to claim 3, DeSouza teaches/suggests the system of claim 1.
DeSouza fails to explicitly disclose the system wherein the assembled collection of video clips is of simulated athletic play.
Vaezi evidences the obvious nature of a human action classification system ([0027] “Thus, this new data generation technique can improve the performance of current machine learning-based human action recognition computer vision systems, which may be used in, for example ... sports analysis”) wherein an assembled collection of video clips is of simulated athletic play ([0084] “The actions are represented by a series of skeletons, the context is a still image or a video clip, and the subject is represented by random images of the same person. The apparatus and methods can change an action by extracting it from an arbitrary video clip, and then the new action may be generated by running it through the described skeleton trajectory model, or by applying perspective transform on the existing skeleton. Additionally, the apparatus and methods described herein can change the subject and the context using arbitrary video clips, enabling generation of arbitrary action clips. This is particularly useful for action recognition models which require large data sets to increase their accuracy. With the use of a large unlabeled data and a small set of labeled data, the apparatus and methods of the present disclosure can synthesize a realistic set of training data for machine learning-based training of a human action recognition model, such as for use by a computer vision system” in view of [0027]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of DeSouza such that the assembled collection of video clips is of simulated athletic play as taught/suggested by Vaezi, the motivation as similarly taught/suggested therein that such simulated action clips/data enables the satisfaction/training of data hungry machine learning where ‘real’ data otherwise required for training would exceed a number/amount available and/or readily accessible.

As to claim 6, DeSouza teaches/suggests the system of claim 1.
DeSouza fails to explicitly disclose the system wherein the neural network comprises a conditional generative adversarial network (GAN).
Vaezi evidences the obvious nature of a human action classification system ([0027] “Thus, this new data generation technique can improve the performance of current machine learning-based human action recognition computer vision systems, which may be used in, for example ... sports analysis”) wherein a classification neural network comprises a conditional generative adversarial network (GAN) ([0035] “In an example, the skeleton trajectory generator 102 may use a skeleton generator network 120 for generating the skeleton trajectory 152. In an example, the skeleton generator network 120 may be a conditional generative adversarial network (GAN). The skeleton generator network 120 may predict a distribution of sequences of skeleton trajectory 152 conditioned on the action label 150”, [0045] “In an example, the frame generator 104 may use machine learning to generate the frame 158 based on the pre-processed data. The frame generator 104 may include a frame generator network 140 and a frame discriminator network 142 for machine learning. The frame generator network 140 may be conditioned on the skeleton trajectory 152, the transformed skeleton(s) 410 and corresponding mask(s) 500, and the arbitrary background image 156. In an example, the frame generator network 140 may be a conditional GAN. In an example, during generation of the frame 158, the system 100 uses the frame generator network 140. However, when performing machine learning training, the system 100 may use both the frame generator network 140 and the frame discriminator network 142”, [0058] “these generative models can be adopted to learn human skeleton trajectories. According to the experiments, described below, the system 100 trained a conditional GAN on a very small data set (e.g., 200 sequences) and was able to generate natural looking skeleton trajectories conditioned on action labels. Accordingly, the system 100 can be used to generate a variety of human action sequences that do not exist in the original data set”, [0074]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of DeSouza such that the neural network comprises a CGAN as taught/suggested by Vaezi, the motivation as similarly taught/suggested therein that such a network may enable the classification of action/skill labels that are not abundant and/or even existent in an original training data set.

As to claim 16, this claim is the method claim corresponding to system claim 3 and is rejected accordingly.

As to claim 19, this claim is the method claim corresponding to system claim 6 and is rejected accordingly.


2.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Souza et al. (US 2018/0053057) in view of Knittel (US 2019/0180149).

As to claim 4, DeSouza teaches/suggests the system of claim 1.
DeSouza fails to explicitly disclose the system wherein the target skill is dribbling, and the target players are soccer players.  DeSouza at best discloses those generic sport classifications and athletic style recognition of e.g. [0041-0042].
Knittel evidences the obvious nature of a neural network based target skill classification (Abs “A method of classifying an action or event using an artificial neural network”) wherein the target skill is dribbling, and the target players are soccer players ([0120] “An example of automated classification of video relates to identifying actions associated with a soccer game. The example for a soccer game is used to identify player actions, such as kicking, dribbling and passing, in videos of soccer. Further input data used for classification is tracking data of player positions on the field at each point in time in a game”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of DeSouza such that the target skill is dribbling, and the target players are soccer players, as taught/suggested by Knittel, the motivation as similarly taught/suggested therein that such a target skill may be of particular interest/use when identifying scene transitions and/or clips of interest in a review or video summarization application, and further characterized as an obvious to try classification category/action/skill (particularly in view of the prevalence of dribbling within the sport of soccer/football) with a reasonable expectation of success.

As to claim 17, this claim is the method claim corresponding to system claim 4 and is rejected accordingly.


3.	Claims 9-13 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shpalensky et al. (US 2019/0259136) in view of Bhanu et al. (US 2020/0302181).

As to claim 9, Shpalensky teaches/suggests the system of claim 8.
Shpalensky fails to explicitly disclose the system further comprising a real-time object detection module configured to predict multiple bounding boxes for an image along with respective class probabilities for each bounding box using YOLO9000.
Bhanu evidences the obvious nature of a system further comprising a real-time object detection module configured to predict multiple bounding boxes for an image along with respective class probabilities for each bounding box using YOLO9000 ([0034] “In one embodiment, the system detects the soccer players in the incoming video stream using YOLO9000-real-time object detection ... The framework of YOLO9000 comprises a single convolutional neural network (CNN) that predicts multiple bounding boxes for an image along with the respective class probabilities for each bounding box. YOLO9000 divides the input image into 11x11 grids and for each grid, the CNN predicts a set of bounding boxes along with the conditional probability for each class”).  Bhanu further evidences the obvious nature of the use of team dependent and independent datasets ([0061], [0063] [0069]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Shpalensky and more specifically to modify that person tracking disclosed therein, to further comprise a real-time object detection module configured to predict multiple bounding boxes for an image along with respective class probabilities for each bounding box using YOLO9000 as taught/suggested by Bhanu, the motivation as similarly taught/suggested therein that such a YOLO9000 based localization/tracking may serve to improve the accuracy of subsequent classification/labeling attempts and downstream processing based thereon.

As to claim 10, Shpalensky teaches/suggests the system of claim 8.
Shpalensky fails to explicitly disclose the system wherein the network is trained on the PASCAL VOC 2007 dataset.
Bhanu however evidences the obvious nature of a training based on the PASCAL VOC 2007 dataset ([0034] “In one embodiment, the network may be trained on the PASCAL VOC 2007 dataset”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Shpalensky such that training therein is based on the PASCAL VOC 2007 dataset as taught/suggested by Bhanu, the motivation as similarly taught/suggested that such a dataset serves as a readily accessible/available source for valuable training data, offers a routinely used dataset for benchmarking system/method success as compared to that of potential competitors, and involves the use of an obvious to try data set alternative to improve similar classification devices/systems in a manner yielding predictable results with a reasonable expectation of success.

As to claim 11, Shpalensky teaches/suggests the system of claim 8.
Shpalensky fails to explicitly disclose the system comprising a module for after detecting the soccer players in consecutive frames using DeepSort tracking to track the players over consecutive frames and to formulate associations of the soccer players.  Shpalensky at best teaches/suggests that person tracking as disclosed in e.g. [0073].
Bhanu teaches/suggests a system/method comprising a module for after detecting the soccer players in consecutive frames using DeepSort tracking to track the players over consecutive frames and to formulate associations of the soccer players ([0034] “After detecting the soccer players in consecutive frames, in one embodiment, the system may use the DeepSort tracking method”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Shpalensky and more specifically to modify that person tracking disclosed therein, to further comprise a module for after detecting the soccer players in consecutive frames using DeepSort tracking to track the players over consecutive frames and to formulate associations of the soccer players as taught/suggested by Bhanu, the motivation as similarly taught/suggested that such a tracking algorithm serves as a readily accessible/available tracking algorithm involving the use of an obvious to try tracking algorithm alternative in a manner yielding predictable results with a reasonable expectation of success.

claim 12, Shpalensky teaches/suggests the system of claim 8.
Shpalensky fails to explicitly disclose the system further comprising a module for performing histogram matching for identifying the team of a player.
Bhanu teaches/suggests a system further comprising a module for performing histogram matching for identifying the team of a player ([0035] “Soccer matches, for example, involve two teams wearing different colored jerseys. Each of these jerseys is visually very different from the other, hence, one embodiment may use a histogram-based matching method for identifying the team of a given player”, [0036], [0058]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Shpalensky to further comprise a module for performing histogram matching for identifying a player team as taught/suggested by Bhanu, the motivation as similarly taught/suggested therein that such a histogram matching based team identification enables a computationally efficient team identification prone to success considering the manner in which player jerseys are characterized by a high degree of visual distinction between teams.

As to claim 13, Shpalensky teaches/suggests the system of claim 8.
Shpalensky fails to explicitly disclose the system further comprising a module for augmenting the datasets using DCGAN.
Bhanu teaches/suggests a system further comprising a module for augmenting the datasets using DCGAN (Abs “and augmenting more images using generative adversarial networks to the dataset helps further improves the performance”, [0018], [0044] “Data augmentation may be performed on the dataset. The purpose of data augmentation is to determine if adding more variability to the training dataset helps to improve the performance of the network”, [0045] “a deep convolutional generative adversarial network (DCGAN) was trained. It comprises two deep convolutional neural networks, a generator G and a discriminator D) trained against each other”, [0067-0069], [0072] “how augmenting more images using generative adversarial networks to the dataset helps further to improve the performance. Also shown is how different scenarios of the soccer game affects the performance of the system and how it can be overcome. Other embodiments include systems tested by collecting more data with players wearing different jerseys, finding more events of interest to improve the visual analytics and generating a more comprehensive statistics for the players”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Shpalensky to further comprise a module for augmenting the datasets using DCGAN as taught/suggested by Bhanu, the motivation as similarly taught/suggested therein that such an augmenting may help improve the performance of the system/network by adding a variability in the training dataset(s) further enabling the classification of a wider array of events/actions of interest.

As to claims 22-26, these claims are the method claims corresponding to system claims 9-13 respectively, and are rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  Examiner notes NPL Citation U: Runze Li, B. Bhanu “Fine-Grained Visual Dribbling Style Analysis for Soccer Videos With Augmented Dribble Energy Image”, Published 1 June 2019; constitutes an Exception under 102(b)(1)(A).


Allowable Subject Matter
	Claims 5, 7, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669